Citation Nr: 1613802	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  11-30 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to an initial rating for headaches in excess of 10 percent prior to June 30, 2014, and in excess of 30 percent thereafter.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.

In May 2014, the Board remanded the case for further development.

In November 2014, the RO increased the disability rating for headaches to 30 percent effective June 30, 2014.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  A low back disability, to include degenerative arthritis of the spine and intervertebral disc syndrome, was not affirmatively shown to have had onset during service; degenerative arthritis of the spine was not manifested to a compensable degree within one year from the date of separation from service; and the current low back disability is unrelated to an injury, disease, or event in service.

2.  Left knee and ankle disabilities have not been shown during the pendency of the appeal.

3.  Prior to March 26, 2014, the Veteran's headaches were productive of four to five severe attacks per year.

4.  From March 26, 2014, the Veteran's headaches have been productive of severe attacks that occur as often as six to seven times per month; the headaches are not capable of producing economic inadaptability.

5.  The Veteran's service-connected disabilities do not prevent him from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for an initial rating in excess of 10 percent for headaches prior to March 26, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).

5.  The criteria for a 30 percent rating for headaches have been met from March 26, 2014, but no earlier.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8100 (2015).

6.  The criteria for a rating in excess of 30 percent for headaches have not been met from March 26, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).

7.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

As to the increased rating claim for headaches, the appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  As to the other issues, a standard March 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.  Pursuant to the Board's May 2014 remand, in June 2014, the RO contacted the Veteran and requested authorization and consent to release information to VA, for chiropractic treatment between 1984 and 1985, as well as any other private treatment related to the Veteran's claims.  Since June 2014, the Veteran has submitted several statements; however, he did not provide the requested authorization and consent to release information to VA.  "The duty to assist is not always a one-way street . . . [and the Veteran] cannot passively wait . . . where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In view of this information, the Board finds that further efforts to obtain the records is not necessary.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

The Veteran was provided VA medical examinations in July 2009 and June 2014, including pursuant to the Board's May 2014 remand.  The Veteran contends that the June 2014 VA examination is inadequate because the VA examiner failed to report his symptoms.  Specifically, the Veteran asserts that the June 2014 VA examiner failed to report that he experiences approximately five headaches per month.  See Statement (Nov. 2014).  However, the June 2014 VA examination report states that "[The Veteran] says he has been getting headaches on an average of four to five times a month . . . ."  As the examination report is consistent with the Veteran's reported symptoms, the Board finds that the Veteran's contention that the examiner misreported his symptoms lacks merit.

Moreover, the Board finds that the July 2009 and June 2014 examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluations are fully informed, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).

For these chronic diseases, the "nexus" requirement can be satisfied by evidence of chronicity or continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

A.  Low Back Disability

The Veteran seeks service connection for a low back disability.  The Veteran asserts that he has experienced back pain since he injured his back during service in 1980 and reinjured it in 1981 or 1982.  He also reports having received chiropractic treatment in 1984 or 1985; however, he failed to provide any information identifying the chiropractor during the March 2014 Board hearing or after the Board specifically requested such information in June 2014.  See, e.g., Board hearing transcript (Mar. 2014).

Service treatment records show that the Veteran complained of low back pain in July 1980 for two to three weeks and reported a history of lifting heavy objects at work.  The examiner diagnosed mild to moderate low back strain and assigned a profile restricting physical activates for one week.  In November 1982, the Veteran waived his right to a separation medical examination.  Service treatment records are otherwise negative for any complaints, diagnoses, or treatment of a low back disability.

The Veteran filed a claim of service connection for a low back disability in February 2009.  Prior to his claim, post-service treatment records are negative for any complaints, diagnoses, or treatment of a low back disability.  A June 2008 emergency room note shows that the Veteran denied any musculoskeletal problems.

During the June 2014 VA examination, the Veteran reported that he has had low back pain since lifting heavy weights in service.  The examiner diagnosed degenerative arthritis of the spine and intervertebral disc syndrome.  The examiner opined that the current degenerative process is not caused or aggravated by the back condition documented in service.  The examiner opined that the current low back disability is related to aging.  The rationale was that there is no evidence that the in-service back condition was a chronic disability and the current low back condition is a separate and distinct process with no relationship.  The examiner explained that the current low back condition is related to degenerative disease of lumbar spine while the in-service back condition is related to muscle strain.

The Board finds that as a lay person, the Veteran lacks the requisite education, training, and experience needed to self-diagnose degenerative arthritis of the spine and intervertebral disc syndrome or render an opinion as to its etiology.  While he is competent to speak on matters such as possible symptomatology, to include back pain and discomfort, as well as having been told he was diagnosed with degenerative arthritis of the spine and intervertebral disc syndrome, the Veteran has not done so.  See Davidson v. Shinseki, 581 F.3d 1313 (2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Instead, he merely asserted that his current low back disability began in service.  Accordingly, the only competent evidence related to the nature and etiology of the Veteran's degenerative arthritis of the spine and intervertebral disc syndrome is the medical evidence of record.

As to onset of arthritis within of year of service, service treatment records show an isolated report of mild to moderate low back strain.  The Veteran does not contend and the evidence does not suggest that he sought treatment within one year after separation from service.  Significantly, the VA expert examiner considered this evidence and found that the in-service back strain did not constitute a chronic back disability, to include his current degenerative arthritis of the spine and intervertebral disc syndrome.  Thus, service connection is not warranted on a presumptive basis for chronic diseases.  See 38 C.F.R. § 3.309(a).

As to chronicity and continuity of symptomatology, the June 2014 VA examiner opined that the Veteran's in-service low back strain did not represent degenerative arthritis of the spine, that is, that back condition was not chronic during service.  Where, as here, the diagnosis of chronicity may be legitimately questioned, service connection may be warranted where there is sufficient evidence of continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).  The June 2014 VA examiner explained that the Veteran's current back disability is a degenerative condition of the spine, which is related to aging, and the in-service back condition was related to muscle strain.  The Board finds that the VA examiner's reasoned opinion is more probative than the Veteran's assertion of back problems since service that are from the same disability.  Accordingly, the Board finds that service connection is not warranted on the basis of chronicity or continuity of symptomatology.

Nonetheless, service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The Board finds that the June 2014 VA examiner's opinion is the most probative evidence with respect to the etiology of the Veteran's current back disability.  The VA examiner, a physician, explained that the Veteran's current back disability is more likely related to aging as opposed to an isolated instance of muscle strain during service.  The VA examiner's opinion constitutes competent and persuasive medical evidence with respect to the onset of the current back disability and any nexus to service, which opposes rather than supports the claim.  The medical opinion is afforded significant weight because it is factually accurate, fully articulated, and based on sound reasoning.

In sum, the Board finds that a low back disability was not affirmatively shown to have had onset during service or within one year after active service and that the current low back disability is unrelated to active service.  As such, the preponderance of the evidence is against the claim of service connection for a low back disability; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).
 
B.  Left Knee and Ankle Disabilities 

The Veteran seeks service connection for left knee and ankle disabilities.  The Veteran asserts that he has experienced left knee and ankle pain since he injured his knee during service in 1981 or 1982.  See, e.g., Board hearing transcript (Mar. 2014).

Service treatment records show that the Veteran reported left knee pain in March 1980.  The examiner assessed sore muscles from walking on guard duty the night before.

The Veteran filed a claim of service connection for a left knee and ankle disabilities in February 2009.  Prior to his claim, post-service treatment records are negative for any complaints, diagnoses, or treatment of a left knee or ankle disabilities except for a left knee contusion noted after a motor vehicle accident in May 2003.

During the June 2014 VA examination, the Veteran reported that he has had knee pain since service.  The Veteran denied any current symptoms of a left ankle disability.  The examiner reported that the left knee and ankle were normal on physical examination and concluded that the Veteran did not have current left knee or ankle disabilities.  The examiner also noted that the Veteran has never been diagnosed with a knee disability.

These claims turn on whether the Veteran has current disabilities; that is whether the Veteran has had left knee or ankle disabilities during the pendency of the appeal.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran is competent to report symptoms such as pain, which are in the realm of his personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, left knee and ankle disabilities manifested by pain are not simple medical conditions the Veteran is competent to self-diagnose, because such diagnoses fall outside the realm of common knowledge of a lay person, that is, the diagnoses cannot be made based on mere personal observation, which comes through sensory perception.  See Jandreau, 492 F.3d at 1377, n. 4.  This is especially true, where, as here, a physician determined that there was no current disability following review of the record and physical examination.  The Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses on complex medical conditions.  Accordingly, he is not competent to self-diagnose a left knee and ankle disabilities and his opinion in this regard is of little probative value.  Davidson, 581 F.3d at 1316.

The June 2014 VA examiner's opinion constitutes the most persuasive medical evidence with respect to whether the Veteran has current left knee and ankle disabilities, to include whether the Veteran's left knee and ankle pain constitutes current disabilities.  The examiner opined that the Veteran does not have current left knee and ankle disabilities.  The examiner is a staff physician who reviewed the Veteran's file and supported her conclusion with reasoned analysis and who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  The medical opinion is afforded significant weight because it is factually accurate, fully articulated, and based on sound reasoning.

The record, to include post-service treatment records, is absent sufficient competent evidence of a left knee or ankle disability during the pendency of the appeal.  Notably, without a diagnosed or identifiable underlying malady or condition, pain alone does not in and of itself constitute a disability for which service connection may be granted.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service connection for left knee and ankle disabilities is not warranted by a preponderance of the evidence.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Increased Rating

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015).

Headaches are assigned disability ratings based on the frequency of prostrating attacks.  38 C.F.R. § 4.124, Diagnostic Code 8100 (2015).  A 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is provided for migraine headaches with characteristic prostrating attacks occurring on an average once per month over last several months.  A 10 percent rating is provided for migraine headaches with characteristic prostrating attacks averaging one in 2 months over last several months.  A noncompensable (zero percent) rating is warranted for less frequent attacks.  Id.

In Pierce v. Principi, the United States Court of appeals for Veterans Claims noted that the four factors to be considered for a 50 percent rating under Diagnostic Code 8100 are "very frequent", "completely prostrating," "prolonged attacks," and "productive of economic inadaptability."  18 Vet. App. 440, 445 (2004).  The phrase "productive of severe economic inadaptability" is construed as either "producing" or "capable of producing" economic inadaptability.  Id. at 444-45.  "Prostration" is defined as "complete physical or mental exhaustion."  MERRIAM-WEBSTER'S NEW COLLEGIATE DICTIONARY at 999 (11th ed. 2007).  "Prostration" is also defined as "extreme exhaustion or powerlessness."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 1523 (30th ed. 2003).

During the July 2009 VA examination, the Veteran reported that he has been having four to five migraine headaches per year since service.  He also reported that he was having a headache at the time of the examination; the examiner noted that the Veteran was not in acute distress.  He explained that the headaches last several hours and cause excruciating pain, nausea, blurring vision, and photophobia that he takes over the counter pain medication and tries to rest in a dark quiet place for relief.  While the Veteran reported that he had not worked since 2007, he explained that he is able to perform his daily routine simple activities and the usual duties of his occupation except for a taking a rest for a few hours during a headache.  The Veteran noted that he had worked in food service, transportation, and banking since service.

During the March 2014 Board hearing (held March 26, 2014), the Veteran reported that he has between six to seven severe headaches per month with up to four or five per week.  He also reported that his last fulltime employment ended in 2011 or 2012 when his facility was closed.  He reported that he is currently seeking employment.  In April 2014, the Veteran reported that he is too heavily medicated to work because of his headaches and back problems.

During a June 2014 VA examination, the Veteran reported that he experiences approximately four to five headaches per month.  He described the headaches as throbbing and pounding, on both sides of the head with nausea and light and sound intolerance.  He explained that he takes Vicodin and lays down to sleep to relieve the pain.  The Veteran also reported that he is able to perform his daily routine and the usual duties of his occupation except for taking rest for a few hours during headaches.  The examiner opined that the Veteran does not have characteristic prostrating attacks of headache pain.  The examiner also opined that the Veteran's headaches have no significant effects on his ability to work outside of the few hours rest when headaches are severe occasionally.  The examiner noted that the Veteran has not kept an appointment with his neurologist since November 2010 and been to the emergency for headaches once per year, most recently in January 2014.  The examiner noted that the Veteran is prescribed Vicodin and Topiramaire for headaches and they do not produce any side effects.

Initially, the Board finds that the March 26, 2014, Board hearing marked a turning point in the state of the Veteran's service-connected headaches.  Based on facts found, it was at this point that it became factually ascertainable that an increase in severity occurred.  After resolving any doubt in the Veteran's favor, the Board finds that since March 26, 2014, the Veteran's disability has been productive of severe headaches that occur as frequently as six to seven times per month.

In assessing the severity, the Board finds that the Veteran's headaches are not characteristic prostrating attacks of headache pain.  The rationale is that while the Veteran competent to report headache symptoms that he observes and feels as a lay person, the June 2014 VA examiner's opinion that the headaches are not characteristic prostrating is more probative to the severity of the headaches.  See 38 C.F.R. § 3.159; see Layno, 6 Vet. App. at 469-71.  The opinion was rendered by a clinical physician who is qualified through education, training, or experience to offer a medical diagnoses and medical opinions.  The opinion was rendered in light of a review of the claims file, to include the Veteran's prior medical history and examination, and an interview with and physical examination of the Veteran.  The medical opinion is afforded significant probative value because it is factually accurate, fully articulated, and based on sound reasoning.

The Board notes, however, that all the elements specified in a disability grade need not necessarily be found although "coordination of rating with impairment of function will, however, be expected in all instances."  38 C.F.R. § 4.21 (2015).  After resolving reasonable doubt in the Veteran's favor, the Board finds that the frequency and severity of his headaches render a disability picture that more nearly approximates the next higher rating, a 30 percent, effective March 26, 2014.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  Even though the VA examination was conducted at a later date, the effective date of an increased rating can be earlier than the date of an examination.  See Swain v. McDonald, 27 Vet. App. 219 (2015); see also 38 U.S.C.A. § 5110(b)(3) (West 2014).

Prior to March 26, 2014, the evidence shows that the Veteran had four to five migraine headaches per year, which does not more nearly approximate the monthly attacks contemplated by the criteria for a 30 percent rating.  Additionally, the evidence shows that the Veteran reported that he tries to relax during headaches and that he experienced a headache during the July 2009 VA examination but demonstrated no acute distress, let alone symptoms characteristic of prostrating headaches such as "complete physical or mental exhaustion" or "extreme exhaustion or powerlessness."  See MERRIAM-WEBSTER'S NEW COLLEGIATE DICTIONARY at 999; DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 1523.  For these reasons, the evidence does not show that it is at least as likely as not that the Veteran's disability picture more nearly approximates the impairment of function contemplated by the criteria for the next higher rating, a 30 percent, prior to March 26, 2014.  See 38 C.F.R. §§ 4.7, 4.21.  Accordingly, the preponderance of the evidence is against a rating in excess of 10 percent for headaches prior to March 26, 2014; there is no doubt to be resolved; and an increased rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

From March 26, 2014, the evidence shows that the Veteran has suffered very frequent, prolonged headaches that are not "completely prostrating" or "productive of economic inadaptability."  First, as discussed above, while Veteran is competent to describe headache symptoms he feels and observes, the June 2014 VA examiner's opinion that the Veteran's headaches are not characteristic of prostrating attacks, let alone completely prostrating attacks, is the most probative evidence with respect to whether the Veteran suffers completely prostrating attacks.  Second, the Board finds that the Veteran's headaches are not productive of or capable of producing economic inadaptability.  See Pierce, 18 Vet. App. at 444-45.  Here, the Veteran's last fulltime employment was not terminated due to his headaches, but rather due to the fact that his employer went out of business.  Moreover, while the Veteran asserts that he cannot obtain new employment because he is heavily medicated due to his headaches and nonservice-connected back disability, the Board finds persuasive the VA examiner's opinion that the Veteran's current headache medications do not result in side effects.  The Board finds that the examiner's opinion regarding the side effects of the Veteran's medication is more persuasive than that of the Veteran because such an opinion involves distinguishing the complex chemical effects of the Veteran's headache medications from those of other medications and other nonservice-connected physiological processes.  Additionally, the Board finds that the Veteran's headaches are not capable of producing economic inadaptability because the Veteran can perform work that allows periods of rest during severe, occasional headaches.  That is, the Veteran is capable of performing a job that allows him to adapt his schedule to account for periods of rest during headaches.  Specifically, task or production based jobs would permit economic adaptability in spite of the Veteran's headaches.  This finding is in step with the June 2014 VA examiner's opinion that the Veteran's headaches do not have significant effects on his ability to work outside the few hours needed to rest during occasional, severe headaches.

For these reasons, the evidence does not show that it is at least as likely as not that the Veteran's disability picture more nearly approximates the impairment of function contemplated by the criteria for the next higher rating, a 50 percent, from March 26, 2014.  See 38 C.F.R. §§ 4.7, 4.21.  Accordingly, the preponderance of the evidence is against a rating in excess of 30 percent for headaches from March 26, 2014; there is no doubt to be resolved; and an increased rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In sum, a 30 percent rating is warranted from March 26, 2014, but no earlier; and ratings in excess of 10 percent prior to March 26, 2014, and in excess of 30 percent thereafter are not warranted.

Consideration has also been given regarding whether the schedular rating is inadequate for the Veteran's service-connected headaches, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015).

First, a determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  Second, if the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the first Thun element is not satisfied here for the service-connected headaches, which have manifested by signs and symptoms such as severe, frequent, and prolonged headaches.  These signs and symptoms, and their resulting impairment, as well as more severe symptoms not present in this case, are explicitly contemplated by the rating schedule under Diagnostic Code 8100.  In short, there is nothing exceptional or unusual about the Veteran's headaches.

Accordingly, referral for extraschedular consideration is not required and the analysis stops under Thun.  Additionally, extraschedular consideration on a collective basis has not been expressly raised or reasonably raised by the record.

IV.  TDIU

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16(a) (2015).  Rating boards should submit to the Director of Compensation and Pension Services (Director), for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b).

The Veteran is service connected for headaches, rated 30 percent disabling, and residuals of traumatic injuries of the left fingers including fractured second phalanx, rated noncompensably disabling.  In his April 2014 application for benefits, he did not list employment history, but indicated that he was precluded due to his headaches and back.  The Board notes that the Veteran's low back disability is not service connected; thus, it is not for consideration in this this analysis.

During the November 2012 VA examination, the Veteran reported sharp pain and discomfort in the left hand, especially when holding and grasping objects.  Physical examination revealed no functional loss or functional impairment of any of the fingers of the left hand, to include on repetitive range of motion testing.  The examiner opined that the Veteran can perform light duty jobs and noted that the Veteran reported experience in food service, transportation, and banking, to include over 10 years of desk-job experience.

During the June 2014 VA examination, the VA examiner opined that the Veteran's nonservice-connected back disability has significant effects on his ability to perform occupational activities and requires special duty assignments and increased tardiness.  The June 2014 VA examiner opined that the Veteran's service-connected headaches have no significant effects on his ability to work outside the few hours needed for rest during occasional severe attacks.

As discussed above, the Veteran's service-connected headaches are not capable of producing economic inadaptability, let alone rendering the Veteran unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Additionally, while manifestations of the Veteran's left hand disability, his only other service-connected disability, result in pain, they do not result in functional limitation that would otherwise preclude the Veteran from securing or following a substantially gainful occupation.  The Board finds that the Veteran's headaches and left hand disabilities do not render him unable to secure or follow a substantially gainful occupation alone or in combination.  See 38 C.F.R. § 4.16(a).  For these reasons, the Board finds that the preponderance of the evidence is against the claim for TDIU; there is no doubt to be resolved; and TDIU is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for a low back disability is denied.

Service connection for a left knee disability is denied.

Service connection for a left ankle disability is denied.

An initial rating in excess of 10 percent for headaches prior to March 26, 2014, is denied.

An initial 30 percent rating for headaches effective March 26, 2014, is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial rating in excess of 30 percent for headaches from March 26, 2014, is denied.

A TDIU is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


